Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 

In response to Examiner’s communication on 6/30/2021, Applicant Request for Continuation Examination on 9/30/2021. Amended Claim 1, 10, and 11 and added claim 21.


Claims 1-21 are now pending in this application and have been examined. Claim 20 is withdrawn from consideration. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered. 



	
Response to Amendment

Applicant's amendments to Claims  1, 10, and 11 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to Claims  1, 10, and 11 are not sufficient to overcome the prior art rejections set forth in the previous action.





Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…The claims do not recite an abstract idea under Prong 1 Under Prong One of Step 2A...These elements do not comport with the Office's characterization of the claims as merely "a mental process." Office Action, p. 5. Rather, the claims recite a specific method of identifying "a capping percentile" for a trigger event to reject outliers by "determining . . . groups of users. . . based on results data of historical experiments," then "obtaining metric data . . . based on current interactions" for each group of users and "calculating values based on metric data" to determine changes to "the capped data threshold." The Office fails to identify the abstract idea in the claimed invention but characterizes that claim 1 recites and an abstract idea. Final Office Action, p. 6. The analysis under Step 2A, prong one, is in error at least for this reason...the claims do not recite certain methods of organizing human activity because the claims are drawn to "obtaining metric data ... based on current interactions of the plurality of users" and "calculating a first value and a second value based on the metric data" to determine capped and uncapped data and in turn "determining if the capped data threshold has changed." It should be noted that the capping threshold is determined based on current interaction data that is not related to any of the enumerated sub-groupings of "fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people."...the claims also do not recite a mathematical concept. The claims recite a method of determining a "capping percentile value" on occurrence of a "trigger event." A claim merely including limitations that are based on mathematical concepts does not recite an abstract mathematical concept. October 2019 Update, p. 3. Determination of a  "capping percentile" based on user interactions and trigger events may include mathematical formulas but is not recite an abstract mathematical concept. Therefore, Applicant respectfully submits that claims 1 and 11 should be found eligible at Prong One because the recited elements do not fall within any of the enumerated groupings under 2019 PEG.  ” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event... , under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind and with pen and paper to, …determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event…; therefore, the claims are directed to a mental process. 

The limitations regarding, …determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period;; ..., under the broadest reasonable interpretation, may be interpreted as, comparing metrics data of two groups of human, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Further, the limitations regarding, ...determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event…,are directed to mathematical concepts. 
Accordingly, the claims are directed to a mental process, organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Applicant submits, “…The claims integrate the alleged abstract idea into a practical application under Prong 2...Amended claim 1 recites a specific set of elements...Here, 'Implementing a capping percentile" for a trigger event is based on "obtaining metric data ... based on current interactions of the plurality of users" and calculating first, second and third values to determine "capped data" and its "threshold." Accordingly, amended claim 1 recites a tangible action (e.g., determination of metric data using current interactions of users) in addition to any alleged abstract idea. Such a tangible action will aid in determining a sample size that is not too big or too small thus not cause issues for A/B testing or further optimization. Specification., 1 [004] [0078]. Therefore, Applicant respectfully submits that such elements integrate the alleged abstract idea into a practical application of "obtaining metric data" for an experiment data to calculate values for "determining a threshold for the capped data" to cap outliers as recited in claim 1, and similarly recited in claim 11...” The Examiner respectfully disagrees.

The argued and highlighted elements by Applicant are abstract elements identified under Step 2A Prong1 directing the claims to abstract idea, as such the argued elements do not integrate the claims to a practical application.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 11: computer-implemented system, the system comprising: a memory storing instructions; and at least one or more processors configured to execute the instructions, computer-implemented 
Claim 6, 16: an e-commerce website
Claim 10: user devices

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, determining at least two groups..., obtaining metric data...,  ..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – determining at least two groups..., obtaining metric data...….


Applicant submits, “…, Applicant submits that the claims are not "directed to" an abstract idea, which means that the claims qualify as patent eligible subject matter, and further analysis under Step 2B is not required...Applicant submits that the Office cannot provide a reasoned explanation or evidence showing that Applicant's claims do not recite elements that amount to significantly more than the alleged abstract idea because the claims contain several elements that are significantly more than an abstract idea, including for example "obtaining metric data ... based on current interactions of the ... users ," as recited in claim 1. Additionally, claim 2 recites, among other things, "a group .. based on a test experiment ... [and] metric data obtained from the test experiment," recites significantly more than an abstract idea...Applicant submits that the Office did not provide a reasoned explanation or evidence showing that Applicant's claims do not recite elements that amount to significantly more than the alleged abstract idea. In particular, Applicant's claims contain several elements that are not "mental process," including, for example: determining at least two groups of users each comprising a plurality of users, wherein number of users of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event....the Office has grouped nearly all of the elements of Claim 1 as being part of an "abstract idea," including the ones identified in Step 2A analysis above as not being abstract concepts...the Final Office Action disregards the above elements. The Final Office Action has not expressly supported a rejection for at least the above- referenced elements (not merely a limited number of components) in writing with one of the above four categories of evidence required by the Berkheimer Memo... ” The Examiner respectfully disagrees.

Applicant's claims contain several elements that are not "mental process," including, for example: determining at least two groups of users each comprising a plurality of users, wherein number of users of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event...the Office has grouped nearly all of the elements of Claim 1 as being part of an "abstract idea," including the ones identified in Step 2A analysis above as not being abstract concepts.” Examiner respectfully notes, all the argued elements and limitations are indeed abstract elements and limitations directed to abstract ideas identified under Step 2A Prong1. Applicant’s arguments and present claims do not recite ANY additional elements beyond the abstract ideas, other than the ones identified by the Examiner under Step 2A Prong2.

Furthermore, Applicant’s arguments mischaracterize the Step 2B Analysis. The Step 2B Analysis instructs the Examiner to identify if the additional elements beyond the abstract ideas are significantly more. However, since the Applicant’s do not recite ANY additional elements, the examiner’s Step2B analysis is proper since the claims The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, 
[0021] Referring to FIG. 1A, a schematic block diagram 100 illustrating an exemplary embodiment of a system comprising computerized systems for communications enabling shipping, transportation, and logistics operations is shown. As illustrated in FIG. 1 A, system 100 may include a variety of systems, each of which may be connected to one another via one or more networks. The systems may also be connected to one another via a direct connection, for example, using a cable. The depicted systems include a shipment authority technology (SAT) system 101, an external front end system 103, an internal front end system 105, a transportation system 107, mobile devices 107A, 107B, and 107C, seller portal 109, shipment and order tracking (SOT) system 111, fulfillment optimization (FO) system 113, fulfillment messaging gateway (FMG) 115, supply chain management (SCM) system 117, warehouse management system 119, mobile devices 119A, 119B, and 119C (depicted as being inside of fulfillment center (FC) 200), 3rd party fulfillment systems 121 A, 121 B, and 121 C, fulfillment center authorization system (FC Auth) 123, and labor management system (LMS) 125. 
[0023] External front end system 103, in some embodiments, may be implemented as a computer system that enables external users to interact with one or more systems in system 100. For example, in embodiments where system 100 enables the presentation of systems to enable users to place an order for an item, external front end system 103 may be implemented as a web server that receives search requests, presents item pages, and solicits payment information. For example, external front end system 103 may be implemented as a computer or computers running software such as the Apache HTTP Server, Microsoft Internet Information Services (IIS), NGINX, or the like. In other embodiments, external front end system 103 may run custom web server software designed to receive and process requests from external devices (e.g., mobile device 102A or computer 102B), acquire information from databases and other data stores based on those requests, and provide responses to the received requests based on acquired information. 
[0024] In some embodiments, external front end system 103 may include one or more of a web caching system, a database, a search system, or a payment system. In one aspect, external front end system 103 may comprise one or more of these systems, while in another aspect, external front end system 103 may comprise interfaces (e.g., server-to-server, database-to-database, or other network connections) connected to one or more of these systems. 
[0025] An illustrative set of steps, illustrated by FIGS. 1 B, 1 C, 1 D, and 1 E, will help to describe some operations of external front end system 103. External front end system 103 may receive information from systems or devices in system 100 for presentation and/or display. 
[0034] Internal front end system 105, in some embodiments, may be implemented as a computer system that enables internal users (e.g., employees of an organization that owns, operates, or leases system 100) to interact with one or more systems in system 100. For example, in embodiments where system 100 enables the presentation of systems to enable users to place an order for an item, internal front end system 105 may be implemented as a web server that enables internal users to view diagnostic and statistical information about orders, modify item information, or review statistics relating to orders. For example, internal front end system 105 may be implemented as a computer or computers running software such as the Apache HTTP Server, Microsoft Internet Information Services (IIS), NGINX, or the like. In other embodiments, internal front end system 105 may run custom web server software designed to receive and process requests from systems or devices depicted in system 100 (as well as other devices not depicted), acquire information from databases and other data stores based on those requests, and provide responses to the received requests based on acquired information. 
[0035] In some embodiments, internal front end system 105 may include one or more of a web caching system, a database, a search system, a payment system, an analytics system, an order monitoring system, or the like. In one aspect, internal front end system 105 may comprise one or more of these systems, while in another aspect, internal front end system 105 may comprise interfaces (e.g., server-to-server, database- to-database, or other network connections) connected to one or more of these systems. 
[0036] Transportation system 107, in some embodiments, may be implemented as a computer system that enables communication between systems or devices in system 100 and mobile devices 107A-107C. Transportation system 107, in some embodiments, may receive information from one or more mobile devices 107A-107C (e.g., mobile phones, smart phones, PDAs, or the like). 
In some embodiments, certain users may use one kind of mobile device (e.g., permanent workers may use a specialized PDA with custom hardware such as a barcode scanner, stylus, and other devices) while other users may use other kinds of mobile devices (e.g., temporary or shift workers may utilize off-the-shelf mobile phones and/or smartphones). 
[0038] In some embodiments, transportation system 107 may associate a user with each device. For example, transportation system 107 may store an association between a user (represented by, e.g., a user identifier, an employee identifier, or a phone number) and a mobile device (represented by, e.g., an International Mobile Equipment Identity (IMEI), an International Mobile Subscription Identifier (IMSI), a phone number, a Universal Unique Identifier (UUID), or a Globally Unique Identifier (GUID)). Transportation system 107 may use this association in conjunction with data received on deliveries to analyze data stored in the database in order to determine, among other things, a location of the worker, an efficiency of the worker, or a speed of the worker. 
[0047] Warehouse management system (WMS) 119, in some embodiments, may be implemented as a computer system that monitors workflow. For example, WMS 119 may receive event data from individual devices (e.g., devices 107A-107C or 119A- 119C) indicating discrete events. For example, WMS 119 may receive event data indicating the use of one of these devices to scan a package. As discussed below with respect to fulfillment center 200 and FIG. 2, during the fulfillment process, a package identifier (e.g., a barcode or RFID tag data) may be scanned or read by machines at particular stages (e.g., automated or handheld barcode scanners, RFID readers, high- speed cameras, devices such as tablet 119A, mobile device/PDA 119B, computer 119C, or the like). WMS 119 may store each event indicating a scan or a read of a package identifier in a corresponding database (not pictured) along with the package identifier, a time, date, location, user identifier, or other information, and may provide this information to other systems (e.g., shipment and order tracking system 111).  
[0065] FIG. 3 is a block diagram of an exemplary system 300, for performing one or more operations consistent with disclosed embodiments. In some embodiments, system 300 includes one or more customer devices 310(1).....310(n(n), an e-commerce service provider device 304, a database 306 and a communication network 308. The system 300 may also include a plurality of e-commerce service provider devices 304 (not shown in drawings), and a plurality of databases 306 (not shown in drawings) communicating with each other directly and further communicating with the customer devices 310(1)-310(n), via the communication network 308. The components and arrangement of the components included in system 300 may vary. Thus, system 300 may include other components that perform or assist in the performance of one or more operations consistent with the disclosed embodiments. 
[0066] Customer devices 310(1)-310(n), e-commerce service provider device 304, and database 306 may include one or more computing devices (e.g., computer(s), server(s), etc.), memory storing data and/or software instructions (e.g., database(s), memory devices, etc.), and other known computing components. In some embodiments, the one or more computing devices may be configured to execute software instructions stored in the memory to perform one or more operations consistent with the disclosed embodiments. Aspects of customer device(s) 310(1)- 310(n), device 304, and database 306 may be configured to communicate with one or more other components of system 100 via communication network 308, for example. In some embodiments, customer device(s) 310(1)-310(n) may be connected to external front end system 103 of system 100. In certain aspects, customers operate customer devices 310(1)-310(n), interact with one or more components of system 300 by sending and receiving communications, initiating operations, and/or providing input for one or more operations consistent with the disclosed embodiments. 
[0067] E-commerce service provider device 304 may be associated with an entity that receives, processes, manages, or otherwise offers ordering services for items. Such an entity may be an e-commerce website used to buy items and get them delivered by customers associated with customer devices 310(1)-310(n). For example, the items that may be ordered via the entity may include prepared food, groceries, electronics, furniture, books, computers, and/or clothes, although any other type of items may also be ordered. For example, device 304 may receive order requests from customers using customer devices 310(1)-310(n) and process the received order requests to ship items ordered in the order request to the customers associated with the order request. 
[0068] Database 306 of system 300 may be communicatively coupled to device 304 directly or via communication network 308. Further, the database 306 of system 300 may be communicatively coupled to customer devices 310(1)-310(n), and e- commerce service provider device 304 via the communication network 308. Database 306 may include one or more memory devices (not shown) that store information and are accessed and/or managed by one or more components of system 300. By way of example, database 306 may include OracleTM databases, SybaseTM databases, or other relational databases or nonrelational databases, such as Hadoop sequence files, HBase, or Cassandra. Database 306 may include computing components (e.g., database management system, database server, etc.) (not shown) configured to receive and process requests for data stored in memory devices of database 306 and to provide data from database 306. In another embodiment, device 304 may store database 306 locally within it. 
[0069] Database 306 is configured to store, among other things, metric data, customer profile information, inventory information, revenue information, logistics and shipping related information, etc. For example, customer profile information in database 306 may include customer name, customer home address, customer photos, and/or customer phone number, although any other type of information associated with the merchant can also be included.  
[0071] In one aspect, device 304 may include one or more computing devices, configured to perform one or more operations consistent with disclosed embodiments. In one aspect, device 304 may include one or more servers or server systems. Device 304 may include one or more processor(s) 302 configured to execute software instructions stored in a memory or other storage device. Processor 302 may be configured to execute the stored software instructions to perform network communication, online order-based processes of e-commerce calculations and processes related to capping outliers, etc. The one or more computing devices of device 304 may be configured to store customer metric data. The one or more computing devices device 304 may also be configured to communicate with other components of system 300 to receive and process order requests. In some embodiments, device 304 may provide one or more mobile applications, web-sites, or online portals that are accessible by customer devices 310(1)-310(n) over communication network 108. The metric data obtained from customer devices 310(1)-310(n) may be used by processor 304 to calculate capping statistics including, p-values, sample sizes, standard deviation, covariance data, capping percentiles, conditions that may trigger capping, capping thresholds, etc., for one or more of the metric data as explained in detail below with reference to Figs. 4 and 5. The disclosed embodiments are not limited to any particular configuration of e-commerce service provider device 304. 
[0072] Communication network 308 may comprise any type of computer networking arrangement configured to provide communications or exchange data, or both, between components of system 300. For example, communication network 308 may include any type of network (including infrastructure) that provides communications, exchanges information, and/or facilitates the exchange of information, such as the Internet, a private data network, a virtual private network using a public network, a LAN or WAN network, a Wi-FiTM network, and/or other suitable connections that may enable information exchange among various components of system 300. Communication network 308 may also include a public switched telephone network ("PSTN") and/or a wireless cellular network. Communication network 108 may be a secured network or unsecured network. In some embodiments, one or more components of system 300 may communicate directly through a dedicated communication link(s). 
[0073] Customer devices 310(1)-310(n) may be one or more computing devices configured to perform one or more operations consistent with the disclosed embodiments. Customer devices 310(1)-310(n) may execute browser or related mobile display software that displays an e-commerce website for placing orders for delivery of items, receiving orders and delivering items that are ordered, on a display included in, or connected to, customer devices 310(1)-310(n). Customer devices 310(1)-310(n) may also store and execute other mobile applications that allow customers to interact with a website interface provided by device 304. 
[0074] In some embodiments, the devices in system 300 may be a part of system 100. In other embodiments, system 300 may be a separate system which can be used in combination with system 100 to perform the methods consistent with the disclosed embodiments. 
[0096] While the present disclosure has been shown and described with reference to particular embodiments thereof, it will be understood that the present disclosure can be practiced, without modification, in other environments. The foregoing description has been presented for purposes of illustration. It is not exhaustive and is not limited to the precise forms or embodiments disclosed. Modifications and adaptations will be apparent to those skilled in the art from consideration of the specification and practice of the disclosed embodiments. Additionally, although aspects of the disclosed embodiments are described as being stored in memory, one skilled in the art will appreciate that these aspects can also be stored on other types of computer readable media, such as secondary storage devices, for example, hard disks or CD ROM, or other forms of RAM or ROM, USB media, DVD, Blu-ray, or other optical drive media. 
[0097] Computer programs based on the written description and disclosed methods are within the skill of an experienced developer. Various programs or program modules can be created using any of the techniques known to one skilled in the art or can be designed in connection with existing software. For example, program sections or program modules can be designed in or by means of .Net Framework, .Net Compact Framework (and related languages, such as Visual Basic, C, etc.), Java, C++, Objective-C, HTML, HTML/AJAX combinations, XML, or HTML with included Java applets.  
[0098] Moreover, while illustrative embodiments have been described herein, the scope of any and all embodiments having equivalent elements, modifications, omissions, combinations (e.g., of aspects across various embodiments), adaptations and/or alterations as would be appreciated by those skilled in the art based on the present disclosure. The limitations in the claims are to be interpreted broadly based on the language employed in the claims and not limited to examples described in the present specification or during the prosecution of the application. The examples are to be construed as non-exclusive. Furthermore, the steps of the disclosed methods may be modified in any manner, including by reordering steps and/or inserting or deleting steps. It is intended, therefore, that the specification and examples be considered as illustrative only, with a true scope and spirit being indicated by the following claims and their full scope of equivalents... , as required by the Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments. 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 14 recites “The method of claim 10”, however, Claim 10 recites a system, therefore it is unclear to what Claim 14 refers. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.






Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 11) recite,
“A ... for capping outliers during a test, the ... to perform steps comprising: 
determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; 
obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; 
calculating a first value and a second value based on the metric data; 
identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; 
distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; 
calculating a third value for the capped data and the uncapped data; 
determining if the capped data threshold has changed based on the third value; and 
implementing at least one capping percentile value upon occurrence of the trigger event.”


Analyzing under Step 2A, Prong 1:
determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event... , under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind and with pen and paper to, …determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event…; therefore, the claims are directed to a mental process. 

The limitations regarding, …determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period;; ..., under the broadest reasonable interpretation, may be interpreted as, comparing metrics data of two groups of human, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Further, the limitations regarding, ...determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; calculating a first value and a second value based on the metric data; identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; calculating a third value for the capped data and the uncapped data; determining if the capped data threshold has changed based on the third value; and implementing at least one capping percentile value upon occurrence of the trigger event…,are directed to mathematical concepts. 

Accordingly, the claims are directed to a mental process, organizing human activities, and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 11: computer-implemented system, the system comprising: a memory storing instructions; and at least one or more processors configured to execute the instructions, computer-implemented 
Claim 6, 16: an e-commerce website
user devices

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, determining at least two groups..., obtaining metric data...,  ..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – determining at least two groups..., obtaining metric data...….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, 
[0021] Referring to FIG. 1A, a schematic block diagram 100 illustrating an exemplary embodiment of a system comprising computerized systems for communications enabling shipping, transportation, and logistics operations is shown. As illustrated in FIG. 1 A, system 100 may include a variety of systems, each of which may be connected to one another via one or more networks. The systems may also be connected to one another via a direct connection, for example, using a cable. The depicted systems include a shipment authority technology (SAT) system 101, an external front end system 103, an internal front end system 105, a transportation system 107, mobile devices 107A, 107B, and 107C, seller portal 109, shipment and order tracking (SOT) system 111, fulfillment optimization (FO) system 113, fulfillment messaging gateway (FMG) 115, supply chain management (SCM) system 117, warehouse management system 119, mobile devices 119A, 119B, and 119C (depicted as being inside of fulfillment center (FC) 200), 3rd party fulfillment systems 121 A, 121 B, and 121 C, fulfillment center authorization system (FC Auth) 123, and labor management system (LMS) 125. 
[0023] External front end system 103, in some embodiments, may be implemented as a computer system that enables external users to interact with one or more systems in system 100. For example, in embodiments where system 100 enables the presentation of systems to enable users to place an order for an item, external front end system 103 may be implemented as a web server that receives search requests, presents item pages, and solicits payment information. For example, external front end system 103 may be implemented as a computer or computers running software such as the Apache HTTP Server, Microsoft Internet Information Services (IIS), NGINX, or the like. In other embodiments, external front end system 103 may run custom web server software designed to receive and process requests from external devices (e.g., mobile device 102A or computer 102B), acquire information from databases and other data stores based on those requests, and provide responses to the received requests based on acquired information. 
[0024] In some embodiments, external front end system 103 may include one or more of a web caching system, a database, a search system, or a payment system. In one aspect, external front end system 103 may comprise one or more of these systems, while in another aspect, external front end system 103 may comprise interfaces (e.g., server-to-server, database-to-database, or other network connections) connected to one or more of these systems. 
[0025] An illustrative set of steps, illustrated by FIGS. 1 B, 1 C, 1 D, and 1 E, will help to describe some operations of external front end system 103. External front end system 103 may receive information from systems or devices in system 100 for presentation and/or display. 
Internal front end system 105, in some embodiments, may be implemented as a computer system that enables internal users (e.g., employees of an organization that owns, operates, or leases system 100) to interact with one or more systems in system 100. For example, in embodiments where system 100 enables the presentation of systems to enable users to place an order for an item, internal front end system 105 may be implemented as a web server that enables internal users to view diagnostic and statistical information about orders, modify item information, or review statistics relating to orders. For example, internal front end system 105 may be implemented as a computer or computers running software such as the Apache HTTP Server, Microsoft Internet Information Services (IIS), NGINX, or the like. In other embodiments, internal front end system 105 may run custom web server software designed to receive and process requests from systems or devices depicted in system 100 (as well as other devices not depicted), acquire information from databases and other data stores based on those requests, and provide responses to the received requests based on acquired information. 
[0035] In some embodiments, internal front end system 105 may include one or more of a web caching system, a database, a search system, a payment system, an analytics system, an order monitoring system, or the like. In one aspect, internal front end system 105 may comprise one or more of these systems, while in another aspect, internal front end system 105 may comprise interfaces (e.g., server-to-server, database- to-database, or other network connections) connected to one or more of these systems. 
[0036] Transportation system 107, in some embodiments, may be implemented as a computer system that enables communication between systems or devices in system 100 and mobile devices 107A-107C. Transportation system 107, in some embodiments, may receive information from one or more mobile devices 107A-107C (e.g., mobile phones, smart phones, PDAs, or the like). 
[0037] In some embodiments, certain users may use one kind of mobile device (e.g., permanent workers may use a specialized PDA with custom hardware such as a barcode scanner, stylus, and other devices) while other users may use other kinds of mobile devices (e.g., temporary or shift workers may utilize off-the-shelf mobile phones and/or smartphones). 
[0038] In some embodiments, transportation system 107 may associate a user with each device. For example, transportation system 107 may store an association between a user (represented by, e.g., a user identifier, an employee identifier, or a phone number) and a mobile device (represented by, e.g., an International Mobile Equipment Identity (IMEI), an International Mobile Subscription Identifier (IMSI), a phone number, a Universal Unique Identifier (UUID), or a Globally Unique Identifier (GUID)). Transportation system 107 may use this association in conjunction with data received on deliveries to analyze data stored in the database in order to determine, among other things, a location of the worker, an efficiency of the worker, or a speed of the worker. 
[0047] Warehouse management system (WMS) 119, in some embodiments, may be implemented as a computer system that monitors workflow. For example, WMS 119 may receive event data from individual devices (e.g., devices 107A-107C or 119A- 119C) indicating discrete events. For example, WMS 119 may receive event data indicating the use of one of these devices to scan a package. As discussed below with respect to fulfillment center 200 and FIG. 2, during the fulfillment process, a package identifier (e.g., a barcode or RFID tag data) may be scanned or read by machines at particular stages (e.g., automated or handheld barcode scanners, RFID readers, high- speed cameras, devices such as tablet 119A, mobile device/PDA 119B, computer 119C, or the like). WMS 119 may store each event indicating a scan or a read of a package identifier in a corresponding database (not pictured) along with the package identifier, a time, date, location, user identifier, or other information, and may provide this information to other systems (e.g., shipment and order tracking system 111).  
[0065] FIG. 3 is a block diagram of an exemplary system 300, for performing one or more operations consistent with disclosed embodiments. In some embodiments, system 300 includes one or more customer devices 310(1).....310(n(n), an e-commerce service provider device 304, a database 306 and a communication network 308. The system 300 may also include a plurality of e-commerce service provider devices 304 (not shown in drawings), and a plurality of databases 306 (not shown in drawings) communicating with each other directly and further communicating with the customer devices 310(1)-310(n), via the communication network 308. The components and arrangement of the components included in system 300 may vary. Thus, system 300 may include other components that perform or assist in the performance of one or more operations consistent with the disclosed embodiments. 
Customer devices 310(1)-310(n), e-commerce service provider device 304, and database 306 may include one or more computing devices (e.g., computer(s), server(s), etc.), memory storing data and/or software instructions (e.g., database(s), memory devices, etc.), and other known computing components. In some embodiments, the one or more computing devices may be configured to execute software instructions stored in the memory to perform one or more operations consistent with the disclosed embodiments. Aspects of customer device(s) 310(1)- 310(n), device 304, and database 306 may be configured to communicate with one or more other components of system 100 via communication network 308, for example. In some embodiments, customer device(s) 310(1)-310(n) may be connected to external front end system 103 of system 100. In certain aspects, customers operate customer devices 310(1)-310(n), interact with one or more components of system 300 by sending and receiving communications, initiating operations, and/or providing input for one or more operations consistent with the disclosed embodiments. 
[0067] E-commerce service provider device 304 may be associated with an entity that receives, processes, manages, or otherwise offers ordering services for items. Such an entity may be an e-commerce website used to buy items and get them delivered by customers associated with customer devices 310(1)-310(n). For example, the items that may be ordered via the entity may include prepared food, groceries, electronics, furniture, books, computers, and/or clothes, although any other type of items may also be ordered. For example, device 304 may receive order requests from customers using customer devices 310(1)-310(n) and process the received order requests to ship items ordered in the order request to the customers associated with the order request. 
[0068] Database 306 of system 300 may be communicatively coupled to device 304 directly or via communication network 308. Further, the database 306 of system 300 may be communicatively coupled to customer devices 310(1)-310(n), and e- commerce service provider device 304 via the communication network 308. Database 306 may include one or more memory devices (not shown) that store information and are accessed and/or managed by one or more components of system 300. By way of example, database 306 may include OracleTM databases, SybaseTM databases, or other relational databases or nonrelational databases, such as Hadoop sequence files, HBase, or Cassandra. Database 306 may include computing components (e.g., database management system, database server, etc.) (not shown) configured to receive and process requests for data stored in memory devices of database 306 and to provide data from database 306. In another embodiment, device 304 may store database 306 locally within it. 
[0069] Database 306 is configured to store, among other things, metric data, customer profile information, inventory information, revenue information, logistics and shipping related information, etc. For example, customer profile information in database 306 may include customer name, customer home address, customer photos, and/or customer phone number, although any other type of information associated with the merchant can also be included.  
[0071] In one aspect, device 304 may include one or more computing devices, configured to perform one or more operations consistent with disclosed embodiments. In one aspect, device 304 may include one or more servers or server systems. Device 304 may include one or more processor(s) 302 configured to execute software instructions stored in a memory or other storage device. Processor 302 may be configured to execute the stored software instructions to perform network communication, online order-based processes of e-commerce calculations and processes related to capping outliers, etc. The one or more computing devices of device 304 may be configured to store customer metric data. The one or more computing devices device 304 may also be configured to communicate with other components of system 300 to receive and process order requests. In some embodiments, device 304 may provide one or more mobile applications, web-sites, or online portals that are accessible by customer devices 310(1)-310(n) over communication network 108. The metric data obtained from customer devices 310(1)-310(n) may be used by processor 304 to calculate capping statistics including, p-values, sample sizes, standard deviation, covariance data, capping percentiles, conditions that may trigger capping, capping thresholds, etc., for one or more of the metric data as explained in detail below with reference to Figs. 4 and 5. The disclosed embodiments are not limited to any particular configuration of e-commerce service provider device 304. 
[0072] Communication network 308 may comprise any type of computer networking arrangement configured to provide communications or exchange data, or both, between components of system 300. For example, communication network 308 may include any type of network (including infrastructure) that provides communications, exchanges information, and/or facilitates the exchange of information, such as the Internet, a private data network, a virtual private network using a public network, a LAN or WAN network, a Wi-FiTM network, and/or other suitable connections that may enable information exchange among various components of system 300. Communication network 308 may also include a public switched telephone network ("PSTN") and/or a wireless cellular network. Communication network 108 may be a secured network or unsecured network. In some embodiments, one or more components of system 300 may communicate directly through a dedicated communication link(s). 
[0073] Customer devices 310(1)-310(n) may be one or more computing devices configured to perform one or more operations consistent with the disclosed embodiments. Customer devices 310(1)-310(n) may execute browser or related mobile display software that displays an e-commerce website for placing orders for delivery of items, receiving orders and delivering items that are ordered, on a display included in, or connected to, customer devices 310(1)-310(n). Customer devices 310(1)-310(n) may also store and execute other mobile applications that allow customers to interact with a website interface provided by device 304. 
[0074] In some embodiments, the devices in system 300 may be a part of system 100. In other embodiments, system 300 may be a separate system which can be used in combination with system 100 to perform the methods consistent with the disclosed embodiments. 
[0096] While the present disclosure has been shown and described with reference to particular embodiments thereof, it will be understood that the present disclosure can be practiced, without modification, in other environments. The foregoing description has been presented for purposes of illustration. It is not exhaustive and is not limited to the precise forms or embodiments disclosed. Modifications and adaptations will be apparent to those skilled in the art from consideration of the specification and practice of the disclosed embodiments. Additionally, although aspects of the disclosed embodiments are described as being stored in memory, one skilled in the art will appreciate that these aspects can also be stored on other types of computer readable media, such as secondary storage devices, for example, hard disks or CD ROM, or other forms of RAM or ROM, USB media, DVD, Blu-ray, or other optical drive media. 
Computer programs based on the written description and disclosed methods are within the skill of an experienced developer. Various programs or program modules can be created using any of the techniques known to one skilled in the art or can be designed in connection with existing software. For example, program sections or program modules can be designed in or by means of .Net Framework, .Net Compact Framework (and related languages, such as Visual Basic, C, etc.), Java, C++, Objective-C, HTML, HTML/AJAX combinations, XML, or HTML with included Java applets.  
[0098] Moreover, while illustrative embodiments have been described herein, the scope of any and all embodiments having equivalent elements, modifications, omissions, combinations (e.g., of aspects across various embodiments), adaptations and/or alterations as would be appreciated by those skilled in the art based on the present disclosure. The limitations in the claims are to be interpreted broadly based on the language employed in the claims and not limited to examples described in the present specification or during the prosecution of the application. The examples are to be construed as non-exclusive. Furthermore, the steps of the disclosed methods may be modified in any manner, including by reordering steps and/or inserting or deleting steps. It is intended, therefore, that the specification and examples be considered as illustrative only, with a true scope and spirit being indicated by the following claims and their full scope of equivalents... , as required by the Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to claims 1-19, 21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130282510A1 to Swamy et al., (hereinafter referred to as “Swamy”) in view of US Patent Publication to US20160364745A1 to He et al., (hereinafter referred to as “He”).

As per Claim 1, Swamy teaches:  (Currently Amended) A computer-implemented system for capping outliers during a test, the system comprising: a memory storing instructions; and at least one or more processors configured to execute the instructions to perform steps comprising: (in at least [0051])
determining at least two groups of users each comprising a plurality of users, wherein the number of the plurality of the users is based on results data of historical experiments; (in at least [0018] data-sellers may split a user-list and sell a portion of a user-list for a reduced price. In some cases, a business entity splits a user-list to perform A/B testing, where a baseline sample of the user-list is used for statistical analysis. [0019] Splitting a user-list should be performed in such a way that there is no bias in the splitting. For example, a master user-list is split into two reduced user-lists. The reduced user-lists should have similar distributions of object identifier attributes (e.g., similar distribution of geographic origins, similar distribution of web browsing behaviors, or similar distribution of user genders if known) with each other and the master user-list. Techniques for splitting user-lists include mutually exclusive sampling, random-function based sampling, or both. [0024] The user-related data 104 can include information associated with one or more web clients. For example, the user-related data 104 can include personal preferences indicated by actions of a particular web client, a history of web sites viewed by the web client, or a history of advertisements clicked on or selected by the web client. In some implementations, the user-related data 104 do not include information capable of determining corresponding identities of the web clients associated with the user-related data 104. [0038] a male or a female feature to an object identifier can be performed by accessing user profile data or by analyzing the web browsing history of a user [0048] At 610, the process determines the total number of entries within the master user-list. In some implementations, determining the total number of entries includes counting the entries. [0046] FIG. 5 shows an example of distributing object identifiers from a master user-list into three reduced user-lists. )
obtaining metric data related to each of the plurality of users, wherein the metric data is based on ... interactions of the plurality of users obtained for ...; (in at least [0020] creating a split of the user-list includes providing parameters such as a fractional value that controls a dividing of a user-list, an indication of what portion of the user-list should be returned, or both. In some implementations, the parameters include integers N, and M, where N>M. A splitting technique can include determining a hashed version of an object identifier (e.g., an identifier of a cookie object) within a master user-list, performing a modulo with N on the hashed version, and if the modulus equals M, a reduced user-list is populated with the object identifier, or a representation thereof. Such a technique can help to ensure mutual exclusivity among different fractions of the list. Based on the hash function, the technique can also help to ensure the splitting is not correlated with any other feature of the object identifier, such as a geographic or demographic feature associated with the object identifier. [0024] The user-related data 104 can include information associated with one or more web clients. For example, the user-related data 104 can include personal preferences indicated by actions of a particular web client, a history of web sites viewed by the web client, or a history of advertisements clicked on or selected by the web client. In some implementations, the user-related data 104 do not include information capable of determining corresponding identities of the web clients associated with the user-related data 104. [0038] the likelihood of picking an object identifier associated with a feature of being from a specific state should be the same for both the master user-list and any of the reduced user-lists. However, a reduced user-list could be created having users that are only from a single state or group of states. In some cases, causing a random sampling of entries within a master user-list can result in reduced user-list that is statistically equivalent to the master user-list.)
calculating a first value and a second value based on the metric data; (in at least [0037] Maintaining a statistical fidelity of the master user-list can include creating a reduced user-list that is statistically equivalent to the master user-list. With respect to user-lists, a statistically equivalent representation is where a master user-list and an associated reduced user-list have one or more statistical properties in common. Various examples of statistical properties include mean, standard deviation, or both.)
identifying an occurrence of a trigger event, using the metric data, the first value, and the second value; (in at least [0037] At 215, the process creates a reduced user-list from the master user-list based on the splitting factor such that the reduced user-list maintains a statistical fidelity of the master user-list, the reduced user-list including fewer than all of the object identifiers included in the master user-list. Maintaining a statistical fidelity of the master user-list can include creating a reduced user-list that is statistically equivalent to the master user-list. With respect to user-lists, a statistically equivalent representation is where a master user-list and an associated reduced user-list have one or more statistical properties in common. Various examples of statistical properties include mean, standard deviation, or both. Other types of statistical properties are possible. A master user-list, for example, can have a statistical distribution of web clients, and a reduced user-list can be created from the master user-list to have the same statistical distribution as the master-user list. For example, if the ratio of object identifiers associated with a male feature to object identifiers associated with a female feature in the master user-list is 2:1, then the ratio for the reduced user-list should also be 2:1.)
distributing the metric data into capped data and uncapped data and determining a threshold for the capped data; (in at least [0036] At 210, the process obtains a splitting factor that controls a splitting of the master user-list. Obtaining a splitting factor can include receiving a value via a web-based interface. For example, a web-based interface can request a splitting factor within a webpage, such that an end-user, e.g., a data buyer, enters in a value for the splitting factor. In some implementations, a value for a splitting factor can be provided as an input to an API that invokes this process. In some implementations, the splitting factor is an integer value. For example, a splitting factor of three can cause the process to split the master user-list into three reduced user-lists. In some implementations, the splitting factor is a factional value or a percentage. For example, a splitting factor of 50% can cause the process to create a reduced user-list that is 50% of the size of the master user-list. In some implementations, obtaining a splitting factor can include accessing a stored value or a previously-received value.)
... for the capped data and the uncapped data; (in at least [0048] At 610, the process determines the total number of entries within the master user-list. In some implementations, determining the total number of entries includes counting the entries.  [0049] the process randomly selects object identifiers from the master user-list based on the splitting factor and the total number of entries. For example, based on the splitting factor indicating that 25% of the master user-list entries are to be selected, the process can use a result of the selection function to select entries until the total number of selected entries reaches 25% of the master user-list. The selection function can use a random number generator to produce random integer values between 1 and an upper limit (for 25%, the upper limit is 4). Based on the value being equal to a predetermined number (e.g., one), the selection function can return a result that indicates that an entry should be selected. In some implementations, a process can use a pseudorandom number generator in lieu of a random number generator. At 620, the process inserts the selected object identifiers into a reduced user-list. In some implementations, a selected object identifier is included into a reduced user-list file based on a result of a selection function.)
...; and 
implementing at least one capping percentile value upon occurrence of the trigger event. (in at least [0036] a splitting factor of 50% can cause the process to create a reduced user-list that is 50% of the size of the master user-list. In some implementations, obtaining a splitting factor can include accessing a stored value or a previously-received value.)
 
Although implied, Swamy does not expressly disclose the following limitations, which however, are taught by He,
obtaining metric data related to each of the plurality of users, wherein the metric data is based on current interactions of the plurality of users obtained for an experiment period; compare metrics from controlled tests. Also, for example, data sets can include or be derived from metrics collected from test and control buckets of an A/B test. [0031] displaying advertisements geared to the particular section of the article currently being viewed by the user. Accordingly, an advertisement may be selected by matching keywords, and/or phrases within the advertisement and the electronic property. The aforementioned targeting data may be logged in data logs. )
calculating a third value for the capped data and the uncapped data; (in at least [0072] Poisson distribution can be used as a parametric model for the density estimate, P  ( x    λ ) =  - λ  λ x x ! . In some examples, the Poisson distribution may not be flexible enough for most online experiment data. Its density function can be determined by one parameter, λ, which is often too restrictive. FIG. 2, illustrates two example issues with the Poisson model. One can be due to the assumption that mean and variance are equal in a Poisson distribution. Online experiment data generally has a long tail so that the variance is much higher than the mean. This assumption therefore is not usually satisfied by online experiment data. Another example issue can be that the number of zero counts usually deviates from the expectation of Poisson distribution. One reason for this result is that a portion of users who view an online product typically do not click on tested features of the product. In an example, there may be no zero counts in a homepage page view data set, because the system logs the behavior from users who visit the page. If a user visited the homepage, that user will have contributed at least one page view. Thus, an unmodified Poisson distribution may not be best suited for such issues that occur in online experiment data. [0073] In order to remedy such issues, including over-dispersion of results and zero count adjustment, the system can replace the Poisson distributions with a hurdle model. The hurdle can be a two-component model with a truncated count component for positive counts and a hurdle component that models zero versus larger counts. This can resolve the aforementioned issues because a binomial probability model governs a binary outcome of whether a count variable has a zero or a positive value. If the value is positive, the “hurdle is crossed” and the conditional distribution of the positive values are governed by a zero-truncated count model. Therefore, the hurdle component in the model will be able to be satisfied with a large zero count)
determining if the capped data threshold has changed based on the third value; and (in at least [0078] The outlier removal circuitry can also identify a most extreme value, such as a maximum value or a minimum value, in the user engagement data according to the estimated parameters at 606. At 608 a, the circuitry can determine whether the minimum value is an outlier value according to a distribution of sample minimum, if at 606 a minimum value was identified at the extreme value. At 608 b, the circuitry can determine whether the maximum value is an outlier value according to a distribution of sample maximum, if at 606 a maximum value was identified the extreme value. In an example, the distribution of sample maximum or the distribution of sample minimum is a parametric distribution. With regard to the determinations of whether an extreme value is an outlier, either way, if the extreme value is determined to be an outlier than operations return to operation 506 in FIG. 5. Operation 506 is the transforming the user engagement data by removing the detected outlier value from the user engagement data.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Swamy by, ...use statistical tests based on parametric distributions of sample maximum or minimum. These tests can be performed using an inward testing procedure to identify multiple outliers...compare metrics from controlled tests. Also, for example, data sets can include or be derived from metrics collected from test and control buckets of an A/B test...displaying advertisements geared to the particular section of the article currently being viewed by the user. Accordingly, an advertisement may be selected by matching keywords, and/or phrases within the advertisement and the electronic property. The aforementioned targeting data may be logged in data logs...to remedy such issues, including over-dispersion of results and zero count adjustment, the system can replace the Poisson distributions with a hurdle model. The hurdle can be a two-component model with a truncated count component for positive counts and a hurdle component that models zero versus larger counts. This can resolve the aforementioned issues because a binomial probability model governs a binary outcome of whether a count variable has a zero or a positive value. If the value is positive, the “hurdle is crossed” and the conditional distribution of the positive values are governed by a zero-truncated count model. Therefore, the hurdle component in the model will be able to be satisfied with a large zero count...The outlier removal circuitry can also identify a most extreme value, such as a maximum value or a minimum value, in the user engagement data according to the estimated parameters at 606. At 608 a, the circuitry can determine whether the minimum value is an outlier value according to a distribution of sample minimum, if at 606 a minimum value was identified at the extreme value. At 608 b, the circuitry can determine whether the maximum value is an outlier value according to a distribution of sample maximum, if at 606 a maximum value was identified the extreme value. In an example, the distribution of sample maximum or the distribution of sample minimum is a parametric distribution. With regard to the determinations of whether an extreme value is an outlier, either way, if the extreme value is determined to be an outlier than operations return to operation 506 in FIG. 5. Operation 506 is the transforming the user engagement data by removing the detected outlier value from the user engagement data..., as taught by He, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Swamy with the motivation of, ...Online experimentation has been widely used to evaluate an effect of a new feature of an online product on user engagement. One challenge is that an existence of outliers can often complicate the analysis of such experimental results. Thus, a procedure is provided herein to detect and remove outliers from experimental results...filtered test results can be used to control delivery of a new feature of an online product... being able to detect and differentiate outlier values from extreme yet valid observations. In using parametric distribution models there can be issues, considering online experiment data does not usually fit well into a normal distribution. Therefore, described herein are several solutions for these aforementioned technical problems in detection and removal of outlier values from online experiment data...resolve the problem with unclear boundaries between outliers and the remainder of the data set is to use a parametric outlier detection method...With an incorrect normal assumption, regular data points may be erroneously reported as outliers and outliers could go undiscovered. ...To resolve the aforementioned effects of masking and swamping, inward testing and/or forward selection methods could be introduced to remove masking and swamping effects in the detection of outlier values... provide online product feature updates according controlled experimentation (such as A/B tests) and outlier detection and removal..., as recited in He.


As per Claim 2, Swamy teaches:  (Original) The system of claim 1, 
wherein a group of the at least two groups are determined based on a test experiment, the metric data being obtained from the test experiment.  (in at least [0018] data-sellers may split a user-list and sell a portion of a user-list for a reduced price. In some cases, a business entity splits a user-list to perform A/B testing, where a baseline sample of the user-list is used for statistical analysis. [0019] Splitting a user-list should be performed in such a way that there is no bias in the splitting. For example, a master user-list is split into two reduced user-lists. The reduced user-lists should have similar distributions of object identifier attributes (e.g., similar distribution of geographic origins, similar distribution of web browsing behaviors, or similar distribution of user genders if known) with each other and the master user-list. Techniques for splitting user-lists include mutually exclusive sampling, random-function based sampling, or both. [0024] The user-related data 104 can include information associated with one or more web clients. For example, the user-related data 104 can include personal preferences indicated by actions of a particular web client, a history of web sites viewed by the web client, or a history of advertisements clicked on or selected by the web client. In some implementations, the user-related data 104 do not include information capable of determining corresponding identities of the web clients associated with the user-related data 104. [0038] a male or a female feature to an object identifier can be performed by accessing user profile data or by analyzing the web browsing history of a user)


As per Claim 3, Swamy teaches:  (Previously Presented) The system of claim 1, wherein the at least one or more processors are further configured to perform steps comprising: 
determining a sample size of users in each of the at least two groups for which the metric data is obtained; and (in at least [0036] a splitting factor of 50% can cause the process to create a reduced user-list that is 50% of the size of the master user-list. In some implementations, obtaining a splitting factor can include accessing a stored value or a previously-received value. [0048] generating a reduced user-list based on random sampling of a master user-list. At 605, the process receives a splitting factor that controls a splitting of a master user-list. Receives a splitting factor can include accessing a value from a file, receiving a value from a network connection, being passed a value via a function call, or a combination thereof. At 610, the process determines the total number of entries within the master user-list. In some implementations, determining the total number of entries includes counting the entries. In some implementations, determining the total number of entries includes accessing a storage device value corresponding to the master user-list (e.g., the master user-list file on storage device consumes 50 megabytes of storage space) and computing the total number based on that value and a known fixed entry size.)
determining that the sample size of users in at least two groups is .... (in at least [0049] At 615, the process randomly selects object identifiers from the master user-list based on the splitting factor and the total number of entries. For example, based on the splitting factor indicating that 25% of the master user-list entries are to be selected, the process can use a result of the selection function to select entries until the total number of selected entries reaches 25% of the master user-list. The selection function can use a random number generator to produce random integer values between 1 and an upper limit (for 25%, the upper limit is 4). Based on the value being equal to a predetermined number (e.g., one), the selection function can return a result that indicates that an entry should be selected. In some implementations, a process can use a pseudorandom number generator in lieu of a random number generator. At 620, the process inserts the selected object identifiers into a reduced user-list. In some implementations, a selected object identifier is included into a reduced user-list file based on a result of a selection function..)

Although implied, Swamy does not expressly disclose the following limitations, which however, are taught by He,
... is greater than a predetermined threshold (in at least [0015]  it can be assumed that a small number of observations from a large sample will follow a normal distribution, such as N(μ, σ2). Outlier identification can include identifying observations that lie in an outlier region. For any confidence coefficient, such as α, 0<α<1, the outlier region of a normal distribution can be out(α, μ, σ2)={x: |x-μ|>z1−α/2 σ}, where z1-α/2 1-α/2 quantile of the normal distribution. A number x can be a a-outlier with respect to a target distribution F, if x ∈ out(α, μ, σ2). Also, the with the distribution P(x ∉ out(α, μ, σ2))=1−α, a sample size n, and out(α, μ, σ2)={x: |x-μ|>z1-α/2 σ}, the outlier region can be out ( α n , μ ^ , σ ^ 2 ) = { x  :   x - μ ^  > z 1 - α n 2  σ ^ } .In such an example, αn=1−(1−α)1/n. Also, given a sample XN={x1, . . . , xn}, without outliers, the following probability can be expected: P(x1, . . . , xn∉ out(αn, {circumflex over (μ)}, {circumflex over (τ)}2))=1−α.  [0021] the procedure can derive a distribution of sample maximum and/or sample minimum based on the parametric distribution obtained by the Box-Cox transformation method and/or the hurdle model. Also, these steps can be repeated through an inward testing procedure to detect multiple outliers sequentially. At a step of the inward testing, the most extreme observation of the sample, which can be derived from the sample maximum or minimum value, is tested for being an outlier or not. Specifically, probability of sample maximum or minimum being as extreme as the observed value being tested will be used to determine if it is an outlier or not. If the extreme value is determined to be an outlier, it is removed from the dataset and the procedure is repeated. If not, the procedure terminates and the data set can be used by an online system, such as an online product delivery system.)

The reason and rationale to combine Swamy and He is the same as recited above.

As per Claim 4, Swamy teaches:  (Previously Presented) The system of claim 1, wherein the at least one or more processors are further configured to perform steps comprising: 
determining whether a first condition is satisfied using the first value; (in at least [0037] Maintaining a statistical fidelity of the master user-list can include creating a reduced user-list that is statistically equivalent to the master user-list. With respect to user-lists, a statistically equivalent representation is where a master user-list and an associated reduced user-list have one or more statistical properties in common. Various examples of statistical properties include mean, standard deviation, or both.)
determining whether a second condition is satisfied using the first value and the second value; and (in at least [0037] Maintaining a statistical fidelity of the master user-list can include creating a reduced user-list that is statistically equivalent to the master user-list. With respect to user-lists, a statistically equivalent representation is where a master user-list and an associated reduced user-list have one or more statistical properties in common. Various examples of statistical properties include mean, standard deviation, or both.)
determining that the trigger event has occurred based on a sample size and the first condition or the second condition.  (in at least [0037] At 215, the process creates a reduced user-list from the master user-list based on the splitting factor such that the reduced user-list maintains a statistical fidelity of the master user-list, the reduced user-list including fewer than all of the object identifiers included in the master user-list. Maintaining a statistical fidelity of the master user-list can include creating a reduced user-list that is statistically equivalent to the master user-list. With respect to user-lists, a statistically equivalent representation is where a master user-list and an associated reduced user-list have one or more statistical properties in common. Various examples of statistical properties include mean, standard deviation, or both. Other types of statistical properties are possible. A master user-list, for example, can have a statistical distribution of web clients, and a reduced user-list can be created from the master user-list to have the same statistical distribution as the master-user list. For example, if the ratio of object identifiers associated with a male feature to object identifiers associated with a female feature in the master user-list is 2:1, then the ratio for the reduced user-list should also be 2:1.)


As per Claim 5, Swamy teaches:  (Original) The system of claim 1, 
wherein the capping percentile is selected based on at least one of three different capping percentiles. (in at least [0044] The value N can be 3 for a 3-way split. The process can include in the reduced user-list object identifiers that hash to a predetermined value (e.g., x % N==1). [0049] based on the splitting factor indicating that 25% of the master user-list entries are to be selected, the process can use a result of the selection function to select entries until the total number of selected entries reaches 25% of the master user-list. The selection function can use a random number generator to produce random integer values between 1 and an upper limit (for 25%, the upper limit is 4).)


As per Claim 6, Swamy teaches: (Previously Presented) The system of claim 1, 
wherein the metric data comprises one or more of page views, product views, and spending ... for each of the plurality of users collected from an e-commerce website. (in at least [0030] The system 100 further includes one or more client computing devices 114 a-c that receive a plurality of content 116 from one or more publisher systems 118 a-c. For example, the client computing device 114 a can receive a news web page from the publisher system 118 a, the client computing device 114 b can receive a video from the publisher system 118 b, and the client computing device 114 c can receive a search results web page from the publisher system 118 c. In some implementations, one or more of the publisher systems 118 a-c can also be data providers and/or advertisers, and one or more of the data provider systems 106 a-c can also be advertisers. [0031] The content 116 provided by the publisher systems 118 a-c includes one or more content slots (e.g., advertisement slots). An advertisement slot is a space in the content 116 that is available for the placement of an advertisement. For example, a web page can include a side bar or other predefined location with one or more slots for insertion of advertisements. In another example, an advertisement can be inserted at the beginning of or at some other position in a video or audio presentation. [0033] the data exchange system 102 receives one or more offers 122 from the advertiser systems 110 a-c to place advertisements in the available advertisement slots. In some implementations, the advertiser systems that received the portion of the user-related data 104 base their offers for the advertisement placement on information in the portion of the user-related data 104. For example, an advertiser may specify one or more criteria for placing advertisements. The criteria can include, for example, requiring that the user-related data contain an indication of a particular personal preference or a particular demographic characteristic. In another example, an advertiser may choose to make a higher offer for an advertisement placement than the advertiser would otherwise make if the user-related data associated with the person indicates a particular likelihood that the person will make a certain type of purchase soon.)

Although implied, Swamy does not expressly disclose the following limitations, which however, are taught by He,
wherein the metric data comprises one or more of page views, product views, and spending during the experiment period for each of the plurality of users collected from an e-commerce website. (in at least [0011] compare metrics from controlled tests. Also, for example, data sets can include or be derived from metrics collected from test and control buckets of an A/B test. [0031] displaying advertisements geared to the particular section of the article currently being viewed by the user. Accordingly, an advertisement may be selected by matching keywords, and/or phrases within the advertisement and the electronic property. The aforementioned targeting data may be logged in data logs. )

The reason and rationale to combine Swamy and He is the same as recited above.


 
As per Claim 7, Swamy teaches: (Original) The system of claim 1 wherein the at least one or more processors are further configured to 
calculate a fourth value for one or more of the metric data before capping. (in at least [0045] determining hash values for the object identifiers can include calculating a hash of a concatenation of multiple data fields included in an object identifier. At 410, the process inserts object identifiers that hash to the same first value into a first reduced user-list. At 415, the process inserts object identifiers that hash to the same second value into a second reduced user-list. At 420, the process inserts object identifiers that hash to the same third value into a third reduced user-list. In some implementations, the process selects one of the reduced user-lists to provide as an output. )


As per Claim  8, Although implied, Swamy does not expressly disclose the following limitations, which however, are taught by He, (Original) The system of claim 1 wherein the at least one or more processors are further configured to 
use the uncapped data when the third value for the capped data and the uncapped data is within a predetermined range. (in at least [0018] Wherein a procedure identifies an outlier, the outlier is eliminated and the procedure repeats the outlier detection with the reduced sample of the data set. If no outlier is detected, the procedure ends and the data set can be used (such as for guiding the delivery of a feature of an online product). [0078] The outlier removal circuitry can also identify a most extreme value, such as a maximum value or a minimum value, in the user engagement data according to the estimated parameters at 606. At 608 a, the circuitry can determine whether the minimum value is an outlier value according to a distribution of sample minimum, if at 606 a minimum value was identified at the extreme value. At 608 b, the circuitry can determine whether the maximum value is an outlier value according to a distribution of sample maximum, if at 606 a maximum value was identified the extreme value. In an example, the distribution of sample maximum or the distribution of sample minimum is a parametric distribution. With regard to the determinations of whether an extreme value is an outlier, either way, if the extreme value is determined to be an outlier than operations return to operation 506 in FIG. 5. Operation 506 is the transforming the user engagement data by removing the detected outlier value from the user engagement data. [0080] The system can build a hypothesis test using sample maximum as the test statistic to test whether the observed maximum value in the sample, for example, x0, is an outlier or not. The null hypothesis is that x0 is not a valid observation and the alternative hypothesis is that x0 is an outlier. Under the null hypothesis, the p-value is calculated with P(Xmax x≧x0|x0 is valid)=1−F(x0)n. The system can then determine whether the observed maximum value x0 is an outlier by comparing P(Xmax≧x0|x0 is valid) with a predetermined significance level, such as a significance level of 0.05.)

The reason and rationale to combine Swamy and He is the same as recited above.


As per Claim 9, Swamy teaches: (Previously Presented) The system of claim 1, the at least one or more processors are further configured to 
calculate the first value for each of the metric data, ...  (in at least [0037] Maintaining a statistical fidelity of the master user-list can include creating a reduced user-list that is statistically equivalent to the master user-list. With respect to user-lists, a statistically equivalent representation is where a master user-list and an associated reduced user-list have one or more statistical properties in common. Various examples of statistical properties include mean, standard deviation, or both.)

Although implied, Swamy does not expressly disclose the following limitations, which however, are taught by He,
calculate the first value for each of the metric data, wherein probability of outliers increases when the first value for each of the metric data is larger than a predetermined threshold for each metric data.  (in at least [0079] the system can use sample maximum or minimum for outlier detection. One of many benefits is that the statistic is free of the normality assumption. Also, the hypothesis test can be applied to any parametric model as long as the target distribution F is specified. With the target distribution F estimated, the system can derive the distribution of a sample maximum statistic. Wherein Xmax is the sample maximum of a univariate sample {x1, . . . , xn}, the cumulative probability can be P(Xmax≦x)=P(x1, . . . , xn≦x)=Πi=1 nP(xi≦x)=F(x)n.)

The reason and rationale to combine Swamy and He is the same as recited above.



As per Claim 10, Swamy teaches:  (Currently Amended) The system of claim 1, 
wherein the metric data is obtained ... with a presentation of data on respective user devices. (in at least [0024] The user-related data 104 can include information associated with one or more web clients. For example, the user-related data 104 can include personal preferences indicated by actions of a particular web client, a history of web sites viewed by the web client, or a history of advertisements clicked on or selected by the web client. In some implementations, the user-related data 104 do not include information capable of determining corresponding identities of the web clients associated with the user-related data 104.)

Although implied, Swamy does not expressly disclose the following limitations, which however, are taught by He,
wherein the metric data is obtained in real time from a current interaction of each user of the plurality of users with a presentation of data on respective user devices. (in at least The user-related data 104 can include information associated with one or more web clients. For example, the user-related data 104 can include personal preferences indicated by actions of a particular web client, a history of web sites viewed by the web client, or a history of advertisements clicked on or selected by the web client. In some implementations, the user-related data 104 do not include information capable of determining corresponding identities of the web clients associated with the user-related data 104.)

The reason and rationale to combine Swamy and He is the same as recited above.


As per Claim 21, Swamy teaches:  (New) The system of claim 1, 
wherein the length of the experiment period and the point in time of the experiment period .... (in at least [0050] An interface for splitting user-lists can provide one or more sampling operators such as a stable split operator or a random split operator. The format for a stable split operator can be STABLE_SPLIT(<Boolean expression>, N, M), where N is a division factor, M represents which part is returned and the expression is the child expression of the SPLIT expression, where M is less than N. In some implementations, a cookie identifier can be used to seed a random sampling function. In some implementations, a cookie identifier is included in an input data object which can be used at evaluation time to perform a pseudorandom splitting. The format for a random split operator can be RANDOM_SPLIT(<Boolean expression>, N), where the operator returns 1/N the original expression by randomly selecting 1/N of cookies where the key for the random number is the time stamp of the evaluation.)

Although implied, Swamy does not expressly disclose the following limitations, which however, are taught by He,
... are based on historical metric data. (in at least [0014] The bar graph in FIG. 1 illustrates an example data set from an online experiment, such as an A/B test. In FIG. 1, the bar graph illustrates a sample distribution of page views per user in a week, for an online product.  [0039] The matching may be complex and may be based on historical information related to control of campaigns, such as delivery control of ad campaigns and features of online products.)

The reason and rationale to combine Swamy and He is the same as recited above.



As per Claim 11-19, for a computer-implemented method (see at least Swamy [0023]), substantially recite the subject matter of Claim 1-10 and are rejected based on the same reasoning and rationale.

Conclusion
Relevant prior art not relied upon:
Abhishek, US20180101885A1, Systems and methods including one or more processing modules and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules and perform acts of receiving an online search query entered into a search field of an online ecommerce website by a user using the online ecommerce website, determining a query response to the online search query by combining a nonparametric bootstrap distribution and a mixture sequential probability ratio test, the query response comprising one or more products, and coordinating a display of the query response to the user using the online ecommerce website. The query response can be based on one of a query success rate per user session of a plurality of previous user sessions or a revenue per user session of the plurality of previous user sessions.

Violette, US11170388B1, Aspects of the invention provide methods, systems, apparatuses and computer program products for implementing a dynamic experimentation service. An example of a method for implementing a dynamic experimentation service includes receiving a set of experiment configuration parameters, determining, by a processor and based on the experiment configuration parameters, an experiment model, the experiment model comprising electronic data indicating an audience selected from a plurality of consumers and a plurality of levels for controlling a communication service in operation to generate an electronic marketing communication for transmission to at least one of the plurality of consumers, receiving a request, from the communication service, the request comprising a communication identifier, determining, based on the communication identifier, at least one of the plurality of levels, and causing the electronic marketing communication to be generated as a treatment comprising the at least one of the plurality of levels.

Gumm, US20140278747A1, Embodiments provide techniques for testing a plurality of variations of a user experience, where each of the plurality of variations is distinct from other variations in the plurality of variations. For each permutation of a plurality of stratification factors that characterize users of the online site, embodiments generate a respective set of pseudorandom numbers. Additionally, user requests are assigned to variations in the plurality of variations, based on the generated sets of pseudorandom numbers. Embodiments also track user retention information relating to the user requests. At least one of the plurality of variations is rated, based on the user retention information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623